DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020, 11/18/2020, 02/17/2021 and 05/28/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on July 18, 2019 are accepted. 

Specification
	The specification filed July 18, 2019 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. US 2016/0267408 A1 [hereinafter Singh].
As per claims 1 and 11, Singh discloses a method of detecting undesirable behavior of an Internet-of-Things (loT) device (see, e.g., paragraph [0007] the method comprising:
	associating a first subset of patterns of a superset of patterns with a first IoT device profile of a plurality of IoT device profiles [paragraph 0041];  
attributing the first IoT device profile to a first IoT device (see, e.g., paragraph [0041]-"normal behavior patterns... (‘behavior profile’) for each entity");  
detecting first IoT device events, the first IoT device events including one or more network sessions of the first IoT device (see, e.g., paragraph [0282]- “events, e.g., from
devices or sensors. "; paragraph [0284]-"network"; see also paragraphs [0282]-[0289]);  
	generating an activity data structure from the first IoT device events and from other events [paragraph 0282]; 
	determining an activity of the first IoT device based on the activity data structure [paragraph 0282];  
	applying the first subset of patterns to the activity of the first IoT device [paragraph 0282];



	As per claims 2 and 12, Singh further teaches the method wherein the first IoT device profile is attributed to the first IoT device prior to deployment of the first IoT device [paragraphs 0041-0043]. 
	
	As per claims 3 and 13, Singh further teaches the method wherein the first IoT device profile is attributed to the first IoT device after deployment of the first IoT device [paragraphs 0041-0043]. 
 
	As per claims 4 and 14, Singh further teaches the method, wherein the first IoT device profile is attributed to the first IoT device after deployment of the first IoT device, and the first IoT device profile is a default IoT device profile that is dynamically modified using available data [paragraphs 0041-0043]. 

	As per claims 5 and 15, Singh further teaches the method wherein the first IoT device events are detected using passive monitoring [paragraphs 0282-0289]. 


 
	As per claims 7 and 17, Singh further teaches the method wherein the first IoT device events are aggregated to form one or more composite first IoT device events using machine learning [paragraph 0271]. 
 
	As per claims 8 and 18, Singh further teaches the method wherein the first IoT device events are aggregated to form one or more composite first IoT device events using a device implemented as part of a local area network (LAN) that includes the first IoT device [paragraph 0271]. 
 
	As per claims 9 and 19, Singh further teaches the method wherein the first IoT device does not have a history of previously exhibited undesirable behavior, and the undesirable behavior includes anomalous behavior of the first IoT device [paragraph 0277].  
 
	As per claims 10 and 20, Singh further teaches the method wherein the first IoT device has a history of previously exhibited undesirable behavior, and the undesirable behavior includes normal behavior of the first IoT device [paragraph 0277]. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435